Lowe, Ch. J.
i. ArruAii: Wam™ This suit was commenced originally before a justice of the peace. Judgment for the defendant and plaintiff appealed to the District Court, where, upon motion, his appeal was dismissed because the revenue stamp of fifty cents had been affixed *118to the.written notice of appeal instead of the appeal bond. This was error, and the case must be reversed.
The language of the revenue act upon this subject is as fellows: “Writs or other process, on appeals from a justice’s court or other inferior tribunal to a court of record, 50 cents.”
Appeals in this State from a justice’s court to the District Court are not effected by a writ or process, as these terms are usually understood, but are effectuated by a notice, an appeal bond, and a certified transcript of the proceedings. A revenue stamp of fifty cents, affixed to either of these, would be a virtual compliance with the above provision of the act, because each has its appropriate office to perform in talcing and completing the appeal. It is true, that if the appeal is allowed the day on which the judgment is rendered, no written notice is requisite. In such case the stamp would be affixed to the bond or transcript. But in 'this the appeal was not so allowed, and a written notice thereof became one and a necessary paper in consummating the same. *
The. order of dismissal will be reversed and the cause remanded.
Beversed.